In this action brought by plaintiffs to set aside assessments on their property made by the street superintendent *Page 223 
in proceedings under the street law, plaintiffs had judgment and defendants appeal.
Certain ordinances of the city of Los Angeles became incorporated as "Specifications" in the proposed work, in conformity with which specifications bids were ordered and the contract let. In particular, these specifications contained the following: "All loss or damage arising from the nature of thework to be done under this agreement, or from any unforeseen obstruction or difficulties which may be encountered in the prosecution of the same, or from the action of the elements, or from any encumbrances on the lines of the work, or from any act or omission upon the part of the contractor, or any person or agent employed by him, not authorized by this agreement, shall besustained by the contractor."
In Blochman v. Spreckels, 135 Cal. 662, [67 P. 1061], the specifications declare: "All loss or damage arising from the nature of the work to be done under these specifications shall be sustained by the contractor." In the case at bar it will be seen that the language is in meaning identical with that condemned inBlochman v. Spreckels. The added clauses tend in no way to modify this conclusion, or to relieve the difficulty. Blochman v.Spreckels was decided by one department of this court, and in the other department was decided the case of Goldtree v. Spreckels,135 Cal. 666, [67 P. 1091], where the same conclusion was reached. It must be held, therefore, that the trial court was correct in its determination. Nor can it matter that the provision thus condemned is not, in strictness, a "specification," and would not be construed to be a "specification" by an architect or builder. It is as much a specification as that condemned in Brown v. Jenks. 98 Cal. 10, [32 P. 701], where the requirement was that the contractor should give a bond "for keeping the street so improved in thorough repair for the term of five years from the completion of the contract." Whether or not the language is, in strictness, a specification, it is certainly a binding term and condition of the contract.
The judgment appealed from is therefore affirmed. *Page 224